Citation Nr: 0732171	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-43 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical disc disease from July 22, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral disc disease from July 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for cervical disc disease 
and lumbar disc disease, evaluating both conditions at 10 
percent from July 22, 2002.  In November 2003, the veteran 
submitted a statement in which he requested that he "be re-
evaluated for my service connected back and neck which have 
increased in severity."  The RO construed that statement as 
a new claim and issued rating decisions in February and 
September 2004 denying increased ratings for cervical and 
lumbar disc disease.  After the veteran submitted a Notice of 
Disagreement (NOD), the RO provided a Statement of the Case 
(SOC) in September 2004 and thereafter, in December 2004, the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in February 2006.

In July 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In July 2007, the undersigned Veterans Law Judge received a 
copy of a June 2005 decision by the Social Security 
Administration (SSA) finding that the veteran was "under a 
disability" as defined by the Social Security Act.  This 
raises the probability that there might be SSA records 
relevant to this claim.  The United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that when VA 
is on notice that there are SSA records, it must obtain and 
consider them.  See, e.g., Baker v. West, 11 Vet. App. 163, 
169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).

The veteran contends that his degenerative disc disease of 
the lumbar and cervical spines has worsened since the last VA 
examination and, thus, his disabilities are more disabling 
than currently evaluated. 

The veteran's most recent VA medical examination for the 
purpose of evaluating the severity of his degenerative disc 
disease of the lumbar and cervical spines was in August 2005.  
The veteran testified that the examiner did not use any type 
of measuring device, and the record does not indicate whether 
a goniometer was used.  The Board notes that by law, VA 
examiners are to take accurate measurements with the use of a 
goniometer in the measurement of limitation of motion.  See 
38 C.F.R. § 4.46.  Additionally, a review of the medical 
records submitted since the August 2005 VA examination reveal 
new symptomatology, to include complaints of radicular pain, 
and a March 2006 CT scan of the cervical spine that reveals 
spondylitic bulge at C6-7 with cord compression and nerve 
root foramina.  Thus, there is evidence indicating that these 
conditions may have worsened.  

Given the veteran's contention that his degenerative disc 
disease of the lumbar and cervical spines has worsened since 
the last VA examination of August 2005, the amount of time 
that has elapsed since then, and the more recently dated 
medical records supporting the veteran's allegation of 
increased disablement, it is the Board's judgment that there 
is a duty to provide the veteran with a more current VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005); Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  The examination must take into account functional 
loss due to any pain, weakness, incoordination, fatigability, 
or flare-ups of such symptoms that may be present.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As this case must be remanded to obtain SSA records and a 
medical examination, the RO should also take steps to fulfill 
VA's duties under VCAA to notify and assist the veteran with 
respect to his increased rating claims.  Upon review of the 
claims folder, there is no indication that the veteran has 
received any VCAA notice pertaining to the type of evidence 
necessary to establish an effective date.  VA should inform 
the veteran that an effective date for the award of benefits 
will be assigned if an increase is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate letter to the veteran to ensure 
compliance with all notice and assistance requirements 
set forth in the VCAA and its implementing regulations 
with regard to his claims of service connection.  The 
notice should include an explanation as to the 
information or evidence needed to establish a disability 
rating and effective date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing any necessary release, the RO should 
contact the Social Security Administration and request 
copies of all decisions that relate to the veteran's 
entitlement to disability benefits as well as copies of 
all evidentiary records, including all non-VA medical 
records not already associated with the file, which were 
used as the bases for the decisions.


3.  The RO should make arrangements with the appropriate 
VA medical  
facility or facilities for the veteran to be afforded a 
VA orthopedic examination for the purpose of determining 
the current nature and severity of his service-connected 
degenerative disc disease of the lumbar and cervical 
spines.  The RO should send the claims file, to include 
any SSA records received, to the examiner for review, 
and the clinician should indicate that the claims file 
was reviewed.  

The examiner should identify all of the disabling 
manifestations specifically  attributable to the 
service-connected low back and neck disabilities, to  
include any secondary neurological disability.  The 
examination must include range of motion studies of the 
lumbar and cervical spines and any other tests deemed 
necessary to determine the current severity of the 
veteran's low back and neck disabilities.  After 
determining the range of motion of the lumbar and 
cervical spine, the examiner should opine whether there 
is any additional functional loss (i.e., additional loss 
of motion) due to pain or flare-ups of pain supported by 
adequate objective findings, or due to weakness on 
movement, excess fatigability, incoordination or any 
other symptom or sign secondary to degenerative disc 
disease. 

A complete rationale for all opinions must be provided. 

4.  Thereafter, re-adjudicate the claims.  If 
any benefit on appeal remains denied, issue a 
supplemental statement of the case and give 
the veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



